DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers and the preliminary amendment on 06/10/2019. The preliminary amendment has been entered and considered by the examiner.  Claims 16-32 are currently pending and examined below.  Claims 1-15 were cancelled by preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
However, 
NPL titled “Numerical Recipes in C. The Art of Scientific Computing”, Second Edition. William H. Press et al., Cambridge University Press, 1992. in page 24, line 29 – page 25, line 1; and 
NPL titled “Camera geolocation from mountain images”, by Yi Chen et al., Proceedings of the 18th International Conference on Information Fusion, IEEE, 2013 in page 26, line 18-20 
need to be listed on an IDS and a copy of the NPL needs to be filed in response to this action.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is missing a period.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


“an analysis unit” in claims 16-17, 21-22, and 27 (as analysis unit 6 in Fig. 1 and page 9, line 16 –page 10, line 13 of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

In Claims 16-32, line 1, the recitation “Observation device” lacks proper antecedent basis. It is unclear because one of ordinary skill in the art would not be able to know whether the “Observation device” in Claims 16-32 are the same.  The scope of the invention is thus indefinite.

In Claim 1, line 8 and line 14, the recitation “rough initial determination” lacks proper antecedent basis. It is unclear because one of ordinary skill in the art would not be able to know whether the “rough initial determination” in line 8 and line 14 are the same.  The scope of the invention is thus indefinite.

In Claim 1, line 24, the recitation “automatic check” lacks proper antecedent basis.  The scope of the invention is thus indefinite.

In Claim 16, line 9; Claim 19, line 3; Claim 23, line 6; Claim 25, line 2; and Claim 26, line 2, the recitation “and/or” is unclear.  It is unclear because one of ordinary skill in the art would not be able to know whether it is “and” or “or”.  The scope of the invention is thus indefinite.

In Claim 16, line 27; Claim 20, line 3; and Claim 32, line 3, the recitation “established/determined” is unclear.  It is unclear because one of ordinary skill in the art would not be able to know whether it is “established,” “determined,” or “established and determined”.  The scope of the invention is thus indefinite.



Allowable Subject Matter
Claims 16-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 16, closest prior art Haglund et al. (WO 2015160287 A1; hereinafter Haglund), Padowicz (US 9383207 B2), Lynde (US 6181302 B1) taken either individually or in combination with prior art of record fails to teach the claimed invention as a whole.

Regarding claim 16, Haglund discloses:
Observation device (Fig. 1 – airborne vehicle 100) having a fully automatic map-referenced location determination functionality (airborne vehicle 100 captures an image of an area, provides real-time capability that uses a digital elevation model DEM and obtains elevation profile based on a vehicle and/or camera three dimensional position; page 2, line 10 – page 3, line 25), comprising: 
a camera (Fig. 1 – camera 101) having an objective lens and a camera sensor for recording an image of a terrain (area covering a horizon; page 10, lines 2-3) surrounding the camera as a camera image (camera 101 captures an image of an area covering a horizon; page 10, lines 2-3); 
a data memory (Fig. 1 – memory element 103) for storing program data (software algorithm; page 8, lines 8-14) and a digital terrain model (DTM) (digital elevation model DEM; page 9, lines 3-5), wherein the DTM contains at least parts of the surrounding terrain as spatial, digitally processable 
a sensor system (Fig. 1 – camera 101 and position/heading indicating element 107) for the rough initial determination of a spatial location of the observation device (camera 101 and position/heading indicating element 107 obtain an approximate position and heading of the vehicle in a global coordinate system; page 9, line 14 – page 10, line 13), wherein the spatial location comprises an item of position information (position of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13) and/or an item of orientation information (heading of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13); 
an analysis unit (Fig. 1 – processing unit 102) having data processing functionality, image data processing functionality, and sensor signal analysis functionality (based on the image of the area of the horizon captured by the camera, processing unit 102 determines a vehicle pitch and/or roll angle related information transformable to a vehicle pitch and/or roll value; page 8, lines 2-8, page 10, lines 2-3),
wherein the analysis unit is configured for the purpose of: 
carrying out a rough initial determination of the spatial location of the observation device by means of analysis of signals of the sensor system (processing unit 102 obtains the approximate position and heading of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13); and 
ascertaining, from the stored spatial information of the DTM, simulated image positions of terrain transitions potentially detectable by the camera, in relation to the initial roughly determined spatial location of the observation device (processing unit 102 generates the incidence angle on the camera for all land objects along an elevation profile of the digital elevation model; page 11, lines 9-22).

Haglund does not specifically disclose:
Observation device, comprising:


	However, Padowicz discloses:
Observation device (auto locating system providing an auto locating process; Fig. 5, col. 7, lines 20-21), comprising:
a display screen (digital output screen; col. 10, lines 1-8).

Haglund and Padowicz do not specifically disclose:
Observation device, including field glasses designed as binoculars or a monocular.

However, Lynde discloses:
	Observation device (Fig. 1 – nav glasses 26), including field glasses designed as binoculars or a monocular.

	Nonetheless, Haglund, Padowicz and Lynde do not teach or fairly suggest a combination of limitations recited in claim 16: 

“wherein the analysis unit is configured for the purpose of: 
at the ascertained simulated image positions, the recorded camera image is automatically checked for a presence of a depiction of a terrain transition, wherein the initial roughly determined spatial location of the observation device and accordingly the ascertained simulated image positions of potentially detectable terrain transitions are virtually varied within defined tolerances based on a previously ascertained result of the automatic check; and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Waruszewski, Jr. et al. (US 5086396 A) discloses the true position of the aircraft can be determined with respect to the digitized map and can be displayed on a plan view of the map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665